Case 0:20-cv-60172-FAM Document 7 Entered on FLSD Docket 03/03/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 20-60172-CIV-MORENO

RYAN TURIZO, individually and on behalf of
all others similarly situated,

Plaintiff,

VS.

INLET BAY AT GATEWAY, LLC d/b/a
INTEL BAY AT GATEWAY,

Defendant.
/

 

FINAL ORDER OF DISMISSAL WITH PREJUDICE AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon the Plaintiff's Notice of Voluntary Dismissal
With Prejudice (D.E. 6), filed on March 3, 2020.

THE COURT has considered the notice, the pertinent portions of the record, and is
otherwise fully advised in the premises. The Defendant has neither answered the complaint nor
moved for summary judgment.. It is

ADJUDGED that this case is DISMISSED WITH PREJUDICE, with each party
bearing its own fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(i). Further, all pending motions
are DENIED AS MOOT with leave to renew if appropriate. of

DONE AND ORDERED in Chambers at Miami, Florida, this of March 2020.

  

O A. MORENO
TED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 
